Appeal from a judgment of the Niagara County Court (Sara S. Farkas, J.). rendered July 12, 2013. The judgment convicted defendant, upon her plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of assault in the second degree (Penal Law § 120.05 [2]). The record establishes that defendant knowingly, voluntarily and intelligently waived her right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver encompasses her challenge to the severity of the sentence (see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present — Peradotto, J.P., Carni, Sconiers and Whalen, JJ.